Case 5:19-cv-02072-MCS-SP Document 66 Filed 12/07/20 Page1lofi Page ID#:1721

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES — GENERAL

Case No. ED CV19-2072 MCS (SPx) Date December 7, 2020
Title Michael Trujillo v. Free Energy Savings Company, LLC

 

 

 

Present: The Honorable Mark C. Scarsi, United States District Judge

 

 

Stephen Montes Kerr Miriam Baird
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):

Matthew A. Keilson

Steven L. Woodrow Ryan D. Watstein

Proceedings: MOTION for Judgment on the Pleadings as to (Count 1)
filed by Defendant Free Energy Savings Company, LLC
(Dkt. No. [57]); and Motion for Partial Summary Judgment

as to Count II filed by Defendant Free Energy Savings
Company, LLC (Dkt. No. [58])

The motion hearing is held telephonically. Counsel, the Court, and court staff all
appear in that manner. Recording or rebroadcasting of the proceedings 1s strictly

prohibited.

The motion hearing is held. Counsel address the Court. The Court takes the
Motions UNDER SUBMISSION and a ruling will be issued.

IT IS SO ORDERED.

 

35
Initials of Deputy Clerk SMO

 

Page 1 of 1 CIVIL MINUTES — GENERAL
